Citation Nr: 0206440	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
degenerative joint disease of the left knee, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from April 1965 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran's post-operative degenerative joint disease 
of the left knee is productive of pain complaints; findings 
include degenerative joint disease confirmed by x-ray 
evaluation, slightly limited range of motion for flexion and 
extension, and fluctuation of symptoms.

3.  The evidence shows that the veteran has slight 
instability in his left knee. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's post-operative degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321(b), Part 4, 
including 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 
(2001).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's left knee instability have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321(b), Part 4, including 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice).  The Board observes that the veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claims, as well as the applicable laws and regulations, 
as indicated in several rating decisions, in the October 1994 
statement of the case and in the April 1996 and June 2001 
supplemental statements of the case.  

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The Board notes that the claims file contains 
all relevant medical records, including service medical 
records, private treatment records and VA medical records.  
The Board also observes that the veteran was provided with 
seven VA examinations for the evaluation of his level of 
disability, and that he had a hearing in October 2001.  The 
Board recognizes that the veteran was scheduled for another 
VA examination in August 2001, which was canceled because it 
was scheduled with an internist, and that the veteran has 
requested the scheduling of a new VA orthopedic examination.  
The Board finds, however, in light of the extensive relevant 
medical evidence available in the claims file evaluating the 
veteran's current level of disability, including the results 
of a March 2001 VA examination, that another examination at 
this time is not necessary to render a fair and equitable 
decision in this matter.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and that no further development is required to comply with 
the duty to assist the veteran in obtaining the evidence 
pertinent to his claim.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2001).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2001).  The current level of disability, 
however, is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  When evaluating disabilities of the 
musculoskeletal system, it is also necessary to consider, 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has reviewed the entire history of the veteran's 
post-operative degenerative joint disease of the left knee 
(left knee disability).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, however, the current level of 
disability is of primary concern.  Therefore, the veteran's 
recent medical records are the most relevant to the claim now 
pending before the Board.  Francisco, 7 Vet. App. at 58.

The Board notes that the claims file includes records of 
ongoing VA medical treatment of the veteran's left knee 
disability dating from August 1990 to April 2000, and that he 
continues to receive periodic treatment at VA facilities.  
These records contain one mention of an impression of an 
"unstable knee" in May 1996.  Other than that report, the 
Board observes that these records are basically negative for 
findings of limitation of motion of the knee within the range 
for which VA provides compensation, or for clinical findings 
of instability or subluxation.

The Board observes that the veteran has undergone seven VA 
examinations during the pendency of his current appeal, 
occurring in February 1992 (with x-rays), October 1993 
(evaluating June 1993 x-rays), January 1994, June 1995, 
January 1998, August 1999 and March 2001.  At these 
examinations, the veteran has provided a history of 
reinjuring a service injury in April 1991, and has 
consistently complained of constant pain affecting his 
ability to ambulate and necessitating the use of a medically 
prescribed cane to do so since that event.  The veteran has 
also complained of popping, stiffness and weakness in his 
left knee.  The examiners' clinical findings from these 
examinations have shown a limited range of motion for flexion 
and extension of the left knee, but at levels outside of the 
range for which VA provides disability compensation.  The 
examiners have also diagnosed chronic pain related to 
degenerative joint disease as confirmed by x-ray evaluation.  
At the most recent VA examination in March 2001, the examiner 
noted an impairment level of 50 percent due to pain and 
fluctuation of symptoms, but no instability or subluxation, 
and excursion measured at 0 to 140 degrees flexion.  

The evidence for consideration also includes private 
treatment records from Dr. C., M.D. (December 1991 and 
October 1992 disability evaluations), Dr. A., M.D. (treatment 
from March 1992 to May 1993) and Dr. B., M.D. (a July 1991 
record of arthroscopic surgery with scar tissue removal).  
These records reflect the veteran's constant pain complaints 
and the pain's effect on his ability to ambulate, as well as 
observations of swelling and diagnoses of chondromalacia and 
osteoarthritis.  They do not contain findings of compensable 
limitation of motion with regard to knee flexion or 
extension, or findings of instability or subluxation.

The Board observes that the veteran was afforded an 
opportunity for a hearing in October 2001, and that he has 
also submitted statements for the record.  Overall, the 
veteran maintains that he is substantially impaired by his 
left knee disability.  He testified that he now volunteers 
for six hours per day, five days a week, and that after a 
weekend of rest, his knee is in decent shape to start his 
workweek.  He indicated, however, that as the week goes 
along, his disability worsens as his symptoms become more 
pronounced, including popping out and resultant swelling.  He 
stated that he regularly uses a cane and a knee brace.  
Further, the veteran has emphasized a state of constant left 
knee pain.  The veteran also asserted that his March 2001 VA 
examination was inadequate because he was evaluated on one of 
his "better" days, and as such, was not an evaluation of 
his true level of disability.

The veteran's left knee disability is currently rated at 20 
percent under Diagnostic Code (DC) 5010-5260.  38 C.F.R. 
§ 4.71a (2001).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned, and the additional code is to be shown 
after a hyphen.  38 C.F.R. § 4.27 (2001).  

Under DC 5010, arthritis due to trauma and substantiated by 
x-ray findings is rated as degenerative arthritis under DC 
5003.  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.

The Board observes that standard motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2001).  DC 5260 provides that limitation of flexion 
of a leg to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a (2001).  DC 5261 provides that limitation 
of extension of a leg to 20 degrees warrants a 30 percent 
evaluation, limitation of extension of a leg to 30 degrees is 
rated at 40 percent, and limitation of extension of a leg to 
45 degrees warrants a 50 percent evaluation.  Id.  The Board 
finds, however, that the medical evidence does not establish 
that the veteran has limitation of motion of his left knee 
which would warrant at least a 30 percent rating under either 
DC 5260 or DC 5261.  Comparing the relevant findings in the 
record to the rating criteria for limitation of flexion and 
extension, the evidence does not show flexion or extension 
limited to a degree so as to warrant an evaluation in excess 
of 20 percent under either code.

Additionally, there are other diagnostic codes that may be 
applicable in this case, so the Board must determine whether 
the veteran is entitled to an evaluation above 20 percent 
under any other code.  DC 5257 provides that other impairment 
of the knee with recurrent subluxation or lateral instability 
warrants a 30 percent evaluation for cases of severe 
impairment.  38 C.F.R. § 4.71a (2001).  The Board is aware 
that the veteran wears a knee brace and has testified that he 
has left knee instability, but the Board also notes that 
there have been no clinical findings in the record of 
recurrent subluxation or of more than mild instability.  
Therefore, although the Board recognizes that the veteran has 
some left knee instability (and will address that level of 
instability at the end of this decision), the Board finds 
that the veteran is not entitled to a 30 percent evaluation 
under DC 5257, a level only representative of severe 
recurrent subluxation or lateral instability.

In addition, the Board has considered the applicability of DC 
5258 (dislocated semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint) and DC 5259 
(symptomatic removal of semilunar cartilage), but notes that 
neither code can provide the veteran with a rating in excess 
of 20 percent.  See 38 C.F.R. § 4.71a (2001).  Other 
potentially applicable codes include DC 5256 (for ankylosis 
of the knee) and DC 5262 (for impairment of the tibia and 
fibula).  Id.  The evidence of record, however, does not show 
either left knee ankylosis or malunion of the tibia and 
fibula, so these codes are not applicable.

Finally, the Board must consider the possibility of 
entitlement to a rating in excess of 20 percent in light of 
the veteran's complaints of pain and weakness.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is clear that the veteran 
suffers from pain associated with his left knee disability, 
and the Board notes that the veteran has complained that any 
prolonged activity aggravates his pain.  The Board finds, 
however, that the record does not demonstrate resulting 
additional functional loss due to pain, weakness, 
incoordination or fatigue to more nearly approximate the 
criteria for a higher rating under DC 5010-5260.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2001); DeLuca.  The Board 
finds credible the veteran's assertion that he functions only 
with the consistent use of a cane and knee brace in 
conjunction with frequent periods of rest, and notes that the 
March 2001 VA examiner assessed impairment at 50 percent due 
to pain and fluctuation of symptoms.  Recognizing that 
standard motion of the knee is from 0 degrees extension to 
140 degrees flexion per 38 C.F.R. § 4.71, Plate II, the Board 
observes that a 50 percent impairment level would leave the 
veteran with range of motion from 0 degrees extension to 70 
degrees flexion during his worst symptomatology.  The Board 
notes, however, that this remaining range of motion does not 
represent limitation that meets the criteria for a higher 
disability rating, because that would require extension 
limited to 20 degrees or flexion limited to 15 degrees in 
order to award a higher rating of 30 percent.  See 38 C.F.R. 
§ 4.71a (2001).  The Board therefore finds that the currently 
assigned 20 percent rating under DC 5010-5260 adequately 
contemplates the veteran's pain and impairment, and that a 
rating in excess of this level cannot be supported by the 
evidence of record.

The Board acknowledges the veteran's testimony that his left 
knee disability has worsened to the point that he is unable 
to participate in many activities.  The Board notes that the 
veteran now works only as a volunteer, and that he has stated 
that his discomfort in this position becomes much more 
pronounced by the end of the workweek.  The Board finds, 
however, that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the RO's previously assigned 
20 percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) for extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 4.1 (2001); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim.  In 
reaching this decision, the Board has considered the complete 
history of the veteran's disability, including its current 
clinical manifestations and effect on earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a (2001).

In addition, however, the Board has determined that the 
veteran's left knee disability may be afforded a separate 10 
percent rating.  VA's General Counsel has indicated that when 
a knee disability is rated under DC 5257 and there is x-ray 
evidence of arthritis, then separate ratings under DC 5257 
and DC 5003 are permissible.  See VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  The Board observes that a separate rating 
may be assigned for arthritis per DC 5003 and 38 C.F.R. § 
4.59 if range of motion is inhibited by pain.  VAOGCPREC 9-
98.  Here, the disability at issue was previously rated under 
DC 5257 for many years.  The evidence of record shows that at 
least one physician noted an impression of instability, and 
that the veteran has testified of pain and instability in his 
left knee, as well as the need to wear a knee brace for 
support.  Affording all reasonable doubt on behalf of the 
veteran, the Board therefore holds that there is sufficient 
evidence to support a finding of slight instability in the 
left knee.  Accordingly, the Board finds that a separate 10 
percent rating under DC 5257, and no more, is both warranted 
and consistent with the application of the aforementioned 
General Counsel opinions.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for post-operative degenerative joint disease of the left 
knee is denied.

Entitlement to a separate 10 percent rating for the veteran's 
left knee instability disability is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

